                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                     Plaintiff,              )                8:17CR309
                                             )
        vs.                                  )
                                             )
STEVEN R. CARLSON,                           )                  ORDER
                                             )
                     Defendant.              )


        This matter is before the court on defendant’s unopposed Motion to Continue
Trial [34]. The county attorney has advised the parties she will be filing state charges.
Additional time is necessary to negotiate a resolution in both jurisdictions. For good
cause shown,

        IT IS ORDERED that the Motion to Continue Trial [34] is granted as follows:

        1. The jury trial now set for November 26, 2018 is continued to February 19,
2019.

        2 In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
justice will be served by granting this continuance and outweigh the interests of the
public and the defendant in a speedy trial. Any additional time arising as a result of the
granting of this motion, that is, the time between today’s date and February 19, 2019,
shall be deemed excludable time in any computation of time under the requirement of
the Speedy Trial Act. Failure to grant a continuance would deny counsel the
reasonable time necessary for effective preparation, taking into account the exercise of
due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

        DATED November 19, 2018.

                                   BY THE COURT:


                                   s/ Susan M. Bazis
                                   United States Magistrate Judge
